 Case 1:18-cr-00538-MKB Document 41 Filed 10/15/20 Page 1 of 2 PageID #: 205




                                                           October 15, 2020

VIA ECF
The Honorable Margo K. Brodie
United States District Judge
Eastern District of New York
225 Cadman Plaza East
Brooklyn, NY 11201

       Re:    United States v. Ng Chong Hwa a.k.a Roger Ng, 18 Cr. 538 (MKB)

Dear Judge Brodie:

        We represent Roger Ng in the above-captioned case and write with the consent with the
government to propose a brief adjournment of the previously-ordered motion schedule. (See
10/1/2020 Order.) At the October 6, 2020 status conference, the parties informed the Court that
we have been in contact with one another regarding a Letter for Particulars that we sent to the
Government. Since the conference, we have engaged in substantive discussions with the
government regarding Mr. Ng’s Letter for Particulars that may obviate the need for a lengthy Bill
of Particulars motion.

        The parties have conferred and propose the following briefing schedule for the
dispositive and discovery motion deadlines:

       10/30 – Defense Motions Due
       12/4 – Government Opposition Due
       12/14 – Defense Reply Due
 Case 1:18-cr-00538-MKB Document 41 Filed 10/15/20 Page 2 of 2 PageID #: 206




      We thank the Court for its attention to this matter.

                                                             Respectfully submitted,



                                                             Marc A. Agnifilo, Esq., Of Counsel
                                                             Zach Intrater, Esq., Of Counsel
                                                             Teny R. Geragos, Esq.
                                                             Jacob Kaplan, Esq.

cc:   Counsel for the Government (via ECF)




                                                2
